                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


DEAN E. GILBERT                                     CIVIL ACTION


VERSUS                                              NO. 19-9537-WBV-KWR


SIDNEY H. CATES, IV, ET AL.                         SECTION “D” (4)


                             ORDER AND REASONS


    Before the Court are the Defendant Thomas J. Cortazzo’s Motion to Dismiss for

Failure to State a Claim,1 Defendant Sidney H. Cates, IV’s Motion to Dismiss for Lack

of Jurisdiction and for Failure to State a Claim,2 Defendant Debra Dave’s Motion to

Dismiss with Prejudice,3 Defendant Dwight A. Gilbert’s Motion to Dismiss for Failure

to State a Claim,4 and Defendant Thomas J. Cortazzo’s Motion for Permanent

Injunction Against Continued Litigation of Matter Settled by Final Judgment of

Federal Court.5 Those motions are unopposed. After carefully considering the parties’

memoranda and applicable law, the Court GRANTS all motions filed by the

defendants and DISMISSES WITH PREJUDICE Plaintiff Dean Gilbert’s claims

against the defendants.




1 R. Doc. 5.
2 R. Doc. 11.
3 R. Doc. 13.
4 R. Doc. 14.
5 R. Doc. 16.
    I.      FACTUAL BACKGROUND

    For the sake of judicial economy, the Court adopts the factual background in its

previous Order.6 The Court notes that this Court already dismissed with prejudice a

previous suit filed by the plaintiff against the defendants in this case and other

defendants, arising out of the same facts.7 This action nearly mirrors the earlier filed

suit in that the complaints are practically identical, the defendants filed motions to

dismiss for failure to state a claim, and the plaintiff failed to respond to the motions.

The Court further notes the great leniency afforded to Plaintiff Gilbert as a pro se

plaintiff, granting three extensions of time to respond to motions filed several months

ago.8 In fact, the Court hand-delivered its Order granting a third extension.

    II.     LAW AND ANALYSIS

    A. Motion to Dismiss


    To overcome a motion to dismiss, the plaintiff must plead a plausible claim for

relief.9 A claim is plausible if it is pleaded with factual content that allows the Court

to reasonably infer that the defendants are liable for the misconduct alleged.10 But,

no matter the factual content, a claim is not plausible if it rests on a legal theory that

is not cognizable.11 In ruling on the defendants’ motions, the Court accepts all well-

pleaded facts as true and views those facts in the light most favorable to the



6 R. Doc. 30.
7 See Gilbert v. Cates, et al., Civil Action No. 17-4786-JTM-KWR.
8 See R. Docs. 17, 19, 23.
9 Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)).
10 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678).
11 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F.3d 1029, 1032 (5th Cir. 2010)

(per curiam).
plaintiff.12 Although a complaint need not contain detailed factual allegations, the

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true.13 “[C]onclusory allegations

or legal conclusions masquerading as factual conclusions will not suffice to prevent a

motion to dismiss.”14


     B. Motion for Permanent Injunction


     Federal courts have the inherent power to sanction a litigant for bad-faith conduct

and manage its proceedings.15 Courts have the “inherent power and the constitutional

obligation to protect their jurisdiction from conduct which impairs their ability to

carry out Article III functions.”16 This power exists because otherwise, “the

independence and constitutional role of Article III courts would be endangered.” 17

This power also exists for Courts to ensure that the abuses of the judicial system are

not repeated.18

     Courts can sanction a litigant when he has “acted in bad faith, vexatiously,

wantonly, or for oppressive reasons.”19 A district court may upon motion or sua sponte

impose a pre-filing injunction to deter vexatious filings.20 In determining whether to




12 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
13 Bell Atlantic v. Twombly, 550 U.S. 544, 545 (2007).
14 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
15 See Chambers v. NASCO, Inc., 591 U.S. 32 (1991).
16 Baum v. Blue Moon Venture, LLC, 513 F.3d 181, 189 (5th Cir. 2008).
17 Id.
18 See Chambers, 591 U.S. at 56.
19 Id. at 45.
20 See Baum, 513 F.3d at 189.
impose a pre-filing injunction, a court must weigh all relevant circumstances,

including the following factors:

        (1) the party's history of litigation, in particular whether he has filed
        vexatious, harassing, or duplicative lawsuits; (2) whether the party had
        a good faith basis for pursuing the litigation, or simply intended to
        harass; (3) the extent of the burden on the courts and other parties
        resulting from the party's filings; and (4) the adequacy of alternative
        sanctions.


Id. The traditional standards for injunctive relief, such as irreparable injury and

inadequate remedy at law, do not apply to imposing a pre-filing injunction against a

vexatious litigant.21

     C. Res Judicata

     The Court adheres to the doctrine of res judicata. “Under res judicata, a final

judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action.”22 This doctrine

“relieve[s] parties of the cost and vexation of multiple lawsuits, conserve[s] judicial

resources, and, by preventing inconsistent decisions, encourage[s] reliance on

adjudication.”23

     III.   ANALYSIS

     The plaintiff has submitted no opposition to any of the motions to dismiss other

than motions to recuse the district and magistrate judges, which have been denied.24


21 See id.
22 Allen v. McCurry, 449 U.S. 90, 94 (1980).
23 Id.
24 See R. Doc. 30. The Court is aware that on March 17, 2020, the plaintiff filed a motion to stay matters

in this case, extend the March 17, 2020 deadline for his responses for the fourth time, consolidate
cases, remand to state court, and appoint counsel. See R. Doc. 26. The Clerk’s Office deemed these
filings deficient. See R. Doc. 27. Plaintiff refiled these motions on March 18, 2020. See R. Doc. 29.
      Defendants Cortazzo, Cates, Dwight Gilbert, and Dave have filed motions to

dismiss, and Defendant Cortazzo filed a motion for permanent injunction against

continued litigation of the matter settled by final judgment of the federal court.

      The Court gives preclusive effect to the September 13, 2018 Order rendered by

Section H of this Court in the plaintiff’s previous suit arising out of the same facts.

That Order dismissed with prejudice all of the plaintiff’s claims against all of the

defendants, most of which are named defendants in this action. Specifically, Section

H in this Court in Gilbert v. Cates, et al., Civil Action No. 17-4786-JTM-KWR, found

that the plaintiff’s complaint “recite[d] some background facts but [was] entirely

devoid of factual allegations bearing on the claims that it list[ed].” 25 This Section

applies the doctrine of res judicata to this case, but if the Court were to decide the

merits of this action, it would find in favor of each defendant for failure to state a

claim. The Complaint is entirely lacking in factual allegations as to the claims

described against each defendant. Additionally, the Court would find that Defendant

Cates is entitled to immunity in his official capacity as a judge, pursuant to the

Eleventh Amendment to the United States Constitution. The Court declines to reach

the defendants’ other arguments.

      Defendant Cortazzo moves for an injunction against continued litigation of this

matter, alleging, “Mr. Gilbert’s desire to endlessly litigate a matter which has already

been fully resolved will continue to cause undue burden upon the defendants and to




25   Id., R. Doc. 93, p. 10.
the court system itself.”26 The Court considers all relevant circumstances of the

action, including the following factors:

        (1) the party's history of litigation, in particular whether he has filed
        vexatious, harassing, or duplicative lawsuits; (2) whether the party had
        a good faith basis for pursuing the litigation, or simply intended to
        harass; (3) the extent of the burden on the courts and other parties
        resulting from the party's filings; and (4) the adequacy of alternative
        sanctions.


Baum v. Blue Moon Ventures, LLC, 513 F.3d 181, 189 (5th Cir. 2008). The plaintiff

has filed numerous lawsuits arising out of the same set of facts, even after his earlier-

filed lawsuit was dismissed with prejudice. Clearly, the plaintiff fails to respect the

finality of this Court’s September 13, 2018 ruling, dismissing with prejudice the

plaintiff’s claims, which arise out of the same facts. This is evidenced by the plaintiff

subsequent filing of two suits arising out of the same facts, including this action. The

third lawsuit based on these same assertions was initially assigned to another Section

in this Court and transferred to this Section.27 Thus, three separate judges have spent

time dealing with the same issue filed by the same plaintiff.

     The plaintiff does not have a good faith basis for pursuing this action. The

defendants are burdened by having to defend themselves in continuously filed

lawsuits. The Court finds that alternative sanctions, such as imposing fees on the pro

se plaintiff, would not be appropriate or effective. Therefore, the Court GRANTS the

motion for an injunction.



26R. Doc. 16-1, p. 1.
27Gilbert v. Cates, et al., Civil Action No. 19-13654-WBV-KWR, removed to this Court on November
15, 2019.
     In addition, the Court DISMISSES the plaintiff’s claims against Darryl M. Gilbert

for failure to show cause why he should not be dismissed for failure to prosecute.28

     Accordingly,

     IT IS ORDERED that all motions to dismiss are GRANTED.29 All of Plaintiff

Dean Gilbert’s claims against all defendants are hereby DISMISSED WITH

PREJUDICE;

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike Order

Transferring Case (R. Doc. 6) and Motion to Stay Matters and Extend30 the March

17, 2020 Deadline for His Replies to April 17, 2020, Consolidate Cases, Remand

Cases, and Appoint Counsel (R. Doc. 29) is DENIED as MOOT;

     IT IS FURTHER ORDERED that Plaintiff’s claims against Darryl M. Gilbert

are dismissed for failure to prosecute;

     IT IS FURTHER ORDERED that Defendant Thomas J. Cortazzo’s Motion for

Permanent Injunction Against Continued Litigation of Matter Settled by Final

Judgment of Federal Court (R. Doc. 16) is GRANTED. Plaintiff Dean Gilbert is

foreclosed from filing any new lawsuit arising out of the Succession of his mother,

Bernadette Gains Gilbert, absent prior approval from the Court;

        IT IS FURTHER ORDERED that the Clerk’s Office shall send this Order to

the plaintiff’s address by way of certified and regular mail.




28 See R. Docs. 15 and 17.
29 R. Docs. 5, 11, 13, and 14.
30 This motion is noted in the Court’s previous ruling, but the Court notes again, here, that the

plaintiff’s request is for a fourth extension. The Court has already afforded great leniency to the
plaintiff as a pro se litigant.
New Orleans, Louisiana, this 19th day of March, 2020.




                               ______________________________________
                               WENDY B. VITTER
                               UNITED STATES DISTRICT JUDGE
